DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in the 2nd line from the end of claim 1, replace “and or” with “and/or”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to independent claim 1, the newly amended limitation “wherein at least one of the first and second cutting devices is pivotable about an axis transverse to a transport direction of the strip so as to permit the first and/or the second cutting device to pivot in a direction opposite the transport direction” is unclear, since there is no further discussion in the specification regarding how the cutting devices are pivotable in a direction opposite the transport direction.  Correction and clarification are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (US 8,327,918), which was cited in the Information Disclosure Statement dated June 28, 2019.
Regarding independent claim 1, Seidel et al. discloses a continuous casting-rolling device for producing a metallic strip or slab (3) (abstract; column 5, lines 10-55; and Figures 1 and 2), in which the device comprises the following structural features:
a casting machine (2);
a furnace (11);
a first cutting device (10);
a second cutting device (12);
a finishing mill (7);
a cooling section (13);
a flying shear (15);
coiling devices (16); and
a central fault reporting system/controller (8) connected to casting machine (2) and finishing mill (7), and being operative to monitor their operating states (Figure 1).
Seidel et al. disclose the central fault system/controller connected to the casting machine and finishing mill, and being operative to control the strip or slab.  Seidel et al. fail to teach that the central fault system/controller is connected to the cutting devices, the furnace, the cooling section, and the coiling devices.
However, it would have been obvious to one of ordinary skill in the art to provide one or more additional control system(s)/controller(s) connected to these additional structural components, for the purpose of obtaining more comprehensive monitoring of all components of the continuous casting-rolling device, thus improving earlier detection of any faults/abnormalities in the continuous casting-rolling device.
As to the new limitation of claim 1 “at least one of the first and second cutting devices is pivotable”, the examiner is taking the broadest reasonable interpretation that the cutting device of Seidel et al. is capable of being pivoted, thereby meaning able for changing/swapping from one location to another.
Regarding claims 2-4, the central fault system/controller (8) is capable of detecting and providing an alarm if abnormalities in mass flow or outside a predetermined tolerance range are present, including that one or more additional control system(s)/controller(s) connected to the additional structural components of the continuous casting-rolling device would further improve earlier detection of any faults/abnormalities in the continuous casting-rolling device.
Regarding claims 5 and 6, the second cutting device (12) can be used to cut at two adjacent points that are spaced at any predetermined distance, including points that are at least 200 mm apart (see Figures 1 and 2).
Regarding claim 7, at least one movable roller within the rolling stand of the finishing mill (7) is/are arranged downstream from the first and second cutting devices (10,12), as shown in Figure 1.

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on May 12, 2022.  The amendment overcomes prior objections to the specification and claims, as well as the prior 35 USC 112(b) rejections.  However, a new claim objection and a new 35 USC 112(b) rejection are raised due to applicants’ amendments to independent claim 1 (see above sections 1 and 3).  Claims 1-7 remain under consideration in the application.

Applicants’ arguments with respect to claims 1-7 have been considered but are moot because the arguments do not apply to the new 35 USC 112(b) rejection, as well as the newly italicized portions applied above in the 35 USC 103 rejection addressing applicants’ new amendments to independent claim 1.


Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        May 15, 2022